 1                                                                               JS-6
 2

 3                                                                              11/5/2019

 4                                                                                CW

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                CENTRAL DISTRICT OF CALIFORNIA

 9

10   ANTONIO FERNANDEZ,                          )   Case No. CV 19-6568 FMO (MAAx)
                                                 )
11                        Plaintiff,             )
                                                 )   JUDGMENT
12                 v.                            )
                                                 )
13   DAN DAMON, et al.,                          )
                                                 )
14                        Defendants.            )
                                                 )
15

16          Pursuant to plaintiff’s Request for Entry of Judgment Pursuant to FRCP 68(a) (Dkt. 23), IT

17   IS ADJUDGED THAT:

18          1.   Judgment shall be entered in favor of plaintiff Antonio Fernandez and against

19   defendants Dan Damon, in individual and representative capacity as trustee of The Dan and

20   Jackie Damon Family Trust UDT August 17, 1999, Randy Ibara, in individual and representative

21   capacity as trustee of The Ibara Family Trust dated 2002, and La Que Si Llena Restaurante

22   Familiar, Inc. (“defendants”);

23          2. Defendants shall pay plaintiff the sum of $8,100, plus allowable costs, which may

24   include attorney’s fees, to be determined by the Court;

25          3. No later than six months after the entry date of this Judgment, defendants shall make

26   the following changes to 3626 E. Ceasar Chavez Blvd., Los Angeles, CA 90063 (“Subject

27   Property”), all in compliance with the 2010 Americans with Disabilities Act Standards and the 2016

28   California Building Code:
 1         a. Provide an accessible interior path of travel at the Subject Property;

 2         b. Provide an accessible entrance as follows: will provide a wireless doorbell, accessible

 3         signage stating, “For Assistance Please Ring Bell,” and a portable ramp;

 4         c. Provide an accessible path of travel to the La Que Si Llena restroom;

 5         d. Provide an accessible sales counter at the La Que Si Llena restaurant; and

 6         e. Provide an accessible sales counter at the La Mexicana Bakery.

 7         4. The time for completion of the above construction and changes may be modified by the

 8   court only for good cause shown by a party, upon notice and after hearing.

 9         5. This action is dismissed with prejudice.

10   Dated this 5th day of November, 2019.

11

12                                                                   /s/
                                                                Fernando M. Olguin
13                                                          United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
